DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of receiving and determining respective data. The receiving limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “by one or more processors.”  That is, other than reciting “by one or more processors,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by one or more processors” language, the claim encompasses a user receiving, in the mind, a characteristic parameter of a moving object, wherein the user then determines, in the mind, a projected movement of the moving object. The mere nominal recitation of one or more processors does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “by one or more processors” that performs the receiving and 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific examples of features claimed in claims 1, 3, 4, 5-7, 10, 12-16, and 19-20, does not reasonably provide enablement for “trajectory conflicts,” “object . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Wands factors applied: the claims are claimed broadly capturing both disclosed and non-disclosed matter in the electrical/computer arts for vehicle controls, vehicle controls is an evolving art incorporating more inputs and reactions than previously demanded by the art. Here a programmer is has a high level of skill, programing is predictable yet the effects on the other vehicle systems may be unpredictable for a programmer. It is unknown if there are working examples. Here the inventor provides only a broad generalization of the vehicle control implementation, a high quality of experimentation is needed, and creating a program from scratch requires experimentation to balance out the vehicle dynamics and other parameters.
The specification, while being enabling for the specific conditions claimed in claims 6, 7, 15 and 16, does not reasonably provide enablement for a resulting function in which the conditions, “if a conflict exists…,” and “if an action is required…,” are not met. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. The resulting function may never be performed if the condition is not met. As a result, if there is a possibility that the condition is not met, then the Examiner need not find prior art addressing the corresponding element.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


conflict" in claims 1, 3, 4, 5-7, 10, 12-16, and 19-20 is a relative term which renders the claim indefinite. The term "conflict" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker (US20190012925A1).
Regarding claim 1, Barker teaches a computer-implemented method for dynamically detecting aircraft trajectory conflicts against a moving object, comprising: receiving, by one or more processors, one or more environmental inputs, the one or more environmental inputs including one or more object characteristic parameters of the moving object (see Paragraph 00024 for time separation is a particularly useful measure of risk as it accounts for the direction and speed of travel of the aircraft as well as their relative positions);
determining, by the one or more processors, object movement data indicative of one or more projected movements of the moving object, based on the one or more environmental inputs (see Paragraph 0018 for the time separation can be determined in different ways depending on the relative direction of travel, relative speeds of the hazarding pair of aircraft, and whether the faster or slower aircraft enters the corresponding conflict path first); 
receiving, by the one or more processors, a flight trajectory of an aircraft (see Paragraph 0033 for it may be determined that a separation requirement is satisfied between the given hazarding pair of aircraft when the vertical separation is greater than a predetermined vertical distance. As there is sufficient horizontal separation between the hazarding pair of aircraft at portions of the predicted trajectories outside of the hazarding conflict paths, then if the vertical separation between a hazarding pair of aircraft at portions of the predicted trajectories corresponding to the hazarding conflict paths is sufficiently large then it can be determined that a separation requirement is satisfied between the hazarding pair of aircraft); 
and dynamically determining, by the one or more processors, an aircraft estimated time of arrival at an intersection between the flight trajectory and the one or more projected movements of the moving object (see Paragraph 0017 for a time separation between the predicted timings (corresponds to an estimated time of arrival) at which the given hazarding pair of aircraft are expected to be at positions corresponding to the hazarding conflict paths may be determined. The time separation may indicate an amount of time by which the predicted timings of one of the hazarding pair of aircraft would need to change to cause or avoid loss of separation. That is, the time separation can provide a quantitative measure of how close a pair of aircraft come to losing separation (in the case of aircraft predicted to meet the separation requirement), or how much the trajectory timings of one of the pair of aircraft would need to change to regain separation (in the case of aircraft predicted to lose separation)(corresponds to an intersection/overlap as stated in Paragraph 0016 wherein, "if the ranges of times at which the hazarding pair of aircraft are predicted to occupy their conflict paths are separated (do not overlap), separation can be assured without needing to consider the trajectories of those aircraft further.") which can be useful for helping an air traffic controller decide whether to alter the speed of, or delay, one of the aircraft, and by how much. The time separation can also be a useful measure for analysing the knock-on effect of resolving a short term conflict between one hazarding pair of aircraft on other longer term conflicts they may be involved in. The time separation also enables the conflict detection system to integrate better with other air traffic control tools such as arrival/departure managers which are time based, unlike conventional conflict detectors).  
Regarding claim 2, Barker teaches the computer-implemented method of claim 1, further including: determining, by the one or more processors, the intersection between the flight trajectory and the one or more projected movements of the moving object based on the determined object movement data and the received flight trajectory (see Paragraph 0030 for the conflict detection may include determining an earliest time at which separation may be lost between a given hazarding pair of aircraft. This can be determined based on the time at which the leading aircraft of the hazarding pair is expected to enter its corresponding conflict path. Also, the conflict detection may include determining a duration of a period when separation between a given hazarding pair of aircraft may be lost. These can provide useful indications for assisting the air traffic controller in resolving potential conflicts; see also Paragraph 0102 for If the first aircraft 902 to enter its corresponding conflict path 906 is flying faster than, or at the same speed as, the trailing aircraft 904 then the separation of aircraft 902, 904 can be assured if they are separated when they enter their corresponding conflict paths 906, 908. In this case, the time separation of aircraft 902, 904 may be determined based on the difference in the times that the aircraft 902, 904 are predicted to enter their corresponding conflict paths 906, 908. If the first aircraft 902 to enter its corresponding conflict path 906 is flying slower than the trailing aircraft 904 and the first aircraft 902 is predicted to exit its corresponding conflict path 906 before the trailing aircraft 904 is predicted to exit its corresponding conflict path 908 then the time separation may be determined based on the difference in the times that the aircraft 902, 904 are predicted to exit their corresponding conflict paths 906, 908).  
Regarding claim 3, Barker teaches the computer-implemented method of claim 1, further including: determining, by the one or more processors, a conflict segment along the flight trajectory and a conflict predicted time based on the intersection between the flight trajectory and the one or more projected movements of the moving object (see Paragraph 0030 for the conflict detection may include determining an earliest time at which separation may be lost between a given hazarding pair of aircraft. This can be determined based on the time at which the leading aircraft of the hazarding pair is expected to enter its corresponding conflict path. Also, the conflict detection may include determining a duration of a period when separation between a given hazarding pair of aircraft may be lost; see also Figure 5).  
Regarding claim 4, Barker teaches the computer-implement method of claim 3, further including: determining, by the one or more processors, the aircraft estimated time of arrival at the determined conflict segment (see Paragraph 0015 for the conflict detection may comprise comparing predicted timings at which a given hazarding pair of aircraft are expected to be at positions corresponding to the hazarding conflict paths).  
Regarding claim 5, Barker teaches the computer-implemented method of claim 1, further including: comparing, by the one or more processors, the aircraft estimated time of arrival at the intersection and a moving object estimated time of arrival window at the intersection (see Paragraph 0015 for the conflict detection may comprise comparing predicted timings at which a given hazarding pair of aircraft are expected to be at positions corresponding to the hazarding conflict paths; see also Paragraph 0250-53 for the separation of the trajectories of aircraft can be assured with a pair of simple comparisons. Using the routes to find conflicts in this way provides the following benefits: The conflict paths only need to be found when a new flight is received or an existing flight's route is changed. Once the conflict paths have been found, the number of trajectory combinations to be considered is reduced. The separation of the aircraft can be assured by simply comparing the times and altitudes that the aircraft may occupy whilst in their conflict paths);
and based on the comparing, determining, by the one or more processors, whether a conflict exists between the aircraft and the moving object (see Paragraph 0011 for at least part of the method of identifying of the conflict paths and at least part of the method of conflict detection may be repeated when a new aircraft or an updated flight route for an existing aircraft is identified. Also, at least part of the conflict detection may be repeated when a predicted trajectory of an aircraft is updated. Hence, the method can be an ongoing process where the identification of conflict paths and the conflict detection is continually repeated as more information comes in about the intended flight routes of the aircraft in a given airspace and their predicted trajectories; see Paragraph 0015 for the conflict detection may comprise comparing predicted timings at which a given hazarding pair of aircraft are expected to be at positions corresponding to the hazarding conflict paths).  
Regarding claim 6, Barker teaches the computer-implemented method of claim 5, further including: if a conflict exists, dynamically determining, by the one or more processors, one or more reliability metrics, one or more dynamic conflict times, and one or more dynamic conflict locations, the one or more reliability metrics indicative of a likelihood that the one or more dynamic conflict times and the one or more conflict locations are accurate predictions for the moving object and the aircraft (see Paragraph 0027 wherein by monitoring how the time separations for pairs of aircraft change over time, the accuracy of the predictions can be determined. For example, time separation for a given pair of aircraft would usually be expected to increase over time, as uncertainty in the trajectory timings decreases. Hence, decreasing time separation for a given pair of aircraft can be an indication that there has been an error in the predictions for that pair of aircraft; see also Paragraph 0175 for the accuracy of the conflict detector is dependent upon the accuracy of the trajectories. To ensure that the most accurate trajectories are used they are frequently updated (usually with every radar sweep), requiring the conflict detector to be updated frequently too).  
Regarding claim 7, Barker teaches the computer-implemented method of claim 5, further including: if a conflict exists, determining, by the one or more processors, whether an action is required to resolve the conflict (see Paragraph 0021 for a warning indication may be outputted for a given pair of hazarding aircraft when the time separation is less than a second predetermined time threshold. This alerts and draws the attention of the air traffic controller or operator of the method to pairs of aircraft which have a time separation less than a second predetermined time threshold, allowing them to identify potential conflicts more easily and take corrective action sooner);
 if an action is required, determining, by the one or more processors, the required action (see Paragraph 0074 for the conflict detection method may merely identify which pairs of aircraft conflict and/or provide information concerning the separation of that pair of aircraft, to enable the air traffic controller to decide how to deal with the conflict (e.g. by rerouting an aircraft, or instructing one or both of the aircraft to change time, route, heading, altitude or speed));
 and outputting, by the one or more processors, the required action (see Paragraph 0021 for this alerts and draws the attention of the air traffic controller or operator of the method to pairs of aircraft which have a time separation less than a second predetermined time threshold, allowing them to identify potential conflicts more easily and take corrective action sooner).  
Regarding claim 8, Barker teaches the computer-implemented method of claim 7, wherein the required action includes modifying, by the one or more processors, the flight trajectory of the aircraft to avoid the moving object (see Paragraph 0093 for at least part of the identifying conflict paths and at least part of the conflict detection may be repeated in response to identifying a new flight (e.g. a new aircraft to be considered) or an update to a flight route for an existing aircraft. A flight route may be updated to add or remove waypoints from the routing or to alter the routing for conflict avoidance).  
see Paragraph 0018 for the time separation can be determined in different ways depending on the relative direction of travel, relative speeds of the hazarding pair of aircraft, and whether the faster or slower aircraft enters the corresponding conflict path first).  
Regarding claims 10 and 19, see the corresponding limitations of claim 1.
Regarding claim 11, see the corresponding limitations of claim 2.
Regarding claim 12, see the corresponding limitations of claim 3.
Regarding claim 13, see the corresponding limitations of claim 4.
Regarding claims 14 and 20, see the corresponding limitations of claim 5.
Regarding claim 15, see the corresponding limitations of claim 6.
Regarding claim 16, see the corresponding limitations of claim 7.
Regarding claim 17, see the corresponding limitations of claim 8.
Regarding claim 18, see the corresponding limitations of claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran (US 6262679 B1) teaches a midair collision avoidance system (MCAS) employs an existing design of Traffic Alert and Collision Avoidance System (TCAS) as a module and seamlessly integrates it with a customized tactical module which is capable of providing unique tactical avoidance guidance control and display. The tactical module handles all phases of a tactical mission, including formation flight (e.g., formation fall-in, arming formation flight, engaging formation flight following, and formation break-away), and an air-refueling sequence (e.g., rendezvous, linkup, re-fueling, and disengaging air-refueling). The tactical module divides the air space around the aircraft into advisory, caution, and 
Van Steenkist (US 9533617 B2) teaches systems and methods for aircraft collision avoidance with speed-based collision alert time thresholds. In one example, a system is configured to determine predicted trajectories for an own aircraft and a target aircraft. The system is further configured to determine whether a violation of protected airspace is predicted between the own aircraft and the target aircraft. The system is further configured to determine whether a predicted time to closest approach between the own aircraft and the target aircraft is less than an alert threshold time based on a speed of the own aircraft. The system is further configured to generate an alert output, in response to determining that a violation of protected airspace is predicted and that the predicted time to closest approach between the own aircraft and the target aircraft is less than the alert threshold time based on the speed of the own aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665